Citation Nr: 1710651	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an initial disability rating in excess of 50 percent for service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to September 2007, with subsequent service with the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for bilateral plantar fasciitis, awarding a noncompensable initial disability rating effective September 22, 2009.  During the pendency of the appeal, a December 2016 rating decision granted a 50 percent initial rating for the disability at issue, effective September 22, 2009.

A Board videoconference hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This matter was previously before the Board in June 2016, at which time the Board remanded it for additional development.  The Board acknowledges that its June 2016 Remand also addressed the issues of entitlement to service connection for right knee disability, left knee disability (other than patellar tendonitis), and internal hemorrhoids.  However, the Board notes that a December 2016 rating decision granted entitlement to service connection for right knee degenerative arthritis, granted entitlement to service connection for hemorrhoids, and granted service connection for degenerative arthritis of left knee as included in the rating for the Veteran's service-connected left knee patellar tendonitis.  As this constitutes a full grant of the benefits sought on appeal, these issues are no longer before the Board.


FINDING OF FACT

In a February 2017 statement, the Veteran requested to withdraw his pending appeals. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 50 percent for service-connected bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a February 2017 statement, prior to the promulgation of a decision by the Board, the Veteran indicated that he was satisfied with his currently assigned rating and that he wished to withdraw his pending appeal.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

ORDER

The withdrawn appeal for entitlement to an initial disability rating in excess of 50 percent for service-connected bilateral plantar fasciitis is dismissed.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


